Citation Nr: 1724334	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  06-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a waiver of indebtedness for an overpayment in the amount of $1,677.

2.  Entitlement to a waiver of indebtedness for an overpayment in the amount of $512.00.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 1998 decision of the Debt Management Center in St Paul, Minnesota, and an August 2005 decision from the Committee on Waivers and Compromises at the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO). 

In the October 1998 decision, it was determined that an overpayment of compensation benefits in the amount of $1,859.00 had been created.  In the August 2005 decision, it was determined that the Veteran had a separate debt, apart from the previously established $1895.00, in the amount of an additional $957.00.  In this decision, a partial waiver in the amount of $445.00 was granted, but the remaining $512.00 was not waived.  Therefore, the Veteran seeks a waiver of recovery for both of these separate overpayments.

In January 2015, this claim was previously before the Board, but was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Veteran was scheduled to testify before a Veterans Law Judge.  However, in September 2013, he withdrew this request.  In view of this request, the Board determines that it has fulfilled the Veteran's right to a hearing.  38 C.F.R. § 20.700 (2016).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  Two separate overpayments of VA benefits were properly created and the debt of $2,189 ($1,677 and $512) is valid. 

2.  Recovery of the debt from the Veteran would not be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The debt of $1,677 and $512 was properly created.  38 U.S.C.A. §§ 3319, 3695 (West 2014); 38 C.F.R. §§ 21.4020 (a), 21.9550, 21.9570 (2016).

2.  Recovery of the overpayment of $1,677 and $512 is warranted and should not be waived.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

This appeal involves the validity of the creation of an overpayment and a request for waiver of recovery of overpayment.  Therefore, the duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  The Veteran has not identified any additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

The statute governing waiver claims has its own notice provisions.  38 U.S.C.A. 
§ 5302 (West 2014).  In a waiver of overpayment claim, the payee must be notified of his right to dispute the debt and request a waiver of the debt with a description of the procedures for submitting the application.  The RO indicates the Veteran was notified of his indebtedness, and it is the Veteran's request of a waiver on which this appeal is based.  The Board notes that the RO's October 1998 and August 2005 decisions outlined the regulations associated with waiver of a debt.

Laws and Analysis

As indicated in a March 2014 Statement of the Case (SOC), the Veteran was initially found to have an overpayment in the amount of $1,859.  However, due to a clerical error by the VA Finance department, the Veteran was refunded $182; as such the current overpayment is $1,677.  The SOC indicated that VA had determined that the Debt Management Center recorded an incorrect amount as previously paid for the period December 1, 1989 to January 1, 1991 in their 1998 audit.  The SOC provided the original audit dates and rates and the corrected audit dates and rates.  These rates are incorporated by reference herein. 

In an August 2005 decision, it was determined that the Veteran had a separate debt, apart from the previously established $1,677, in the amount of $957.00.  In this decision, a partial waiver in the amount of $445.00 was granted, but the remaining $512.00 was not waived.  Specifically, in a December 2002 statement, the Veteran notified VA that he had divorced on January 11, 2002 and was remarried on September 9, 2002.  As explained in the August 2005 rating decision, the Veteran was unmarried, but was being compensated as having a spouse.

Accordingly, the total amount of overpayment is $2,189 and the Board concludes that the debt in the amount was properly created.  

The Board will now turn to the question of the waiver of the recovery of the $2,189 overpayment.  Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would 38 U.S.C.A. § 5302 (West 2014); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2016) be against equity and good conscience. 
Here, the Board finds that the evidence is insufficient to show fraud, misrepresentation, or bad faith on the part of the Veteran.  The term "bad faith" generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  38 C.F.R. § 1.965 (b)(2) (2016).  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if the conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  Id. 

The question now is whether the facts here dictate that a waiver should be granted under the standard of "equity and good conscience."  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302 (2015); 38 C.F.R. § 1.965 (a) (2016). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965 (a) (2016).

The first factor to consider is the fault of the debtor in creating the debt.  Here, the Board finds that the Veteran is at some fault for the $512 overpayment, as he failed to notify VA of his divorce in January 2002.  Although the Veteran notified VA in December 2002 of his divorce and his remarriage (in September 2002), this was approximately 11 months following his divorce.  Regarding the $1,677, the Board finds that this was an error by VA in calculating the Veteran's compensation-in that the Veteran was compensated for benefits at a higher rate than he was entitled to.  
The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  On his Financial Status Report filed in April 2004, the Veteran indicated that he had a monthly gross income of $8,900 and a total net income of $5,290.  He indicated that his total monthly expenses totaled $4,399.  Thus, the Veteran's Financial Status Report indicated that his monthly income exceeded his monthly expenditures.  Notably, the total overpayment debt has already been recouped by VA.  Thus, the Board finds that recovery of the debt would not create an undue hardship.  There is no evidence that recovery of the overpayment deprived the Veteran of basic necessities.  

Pursuant to the Board's most recent remand, VA sent the Veteran a request to complete an updated Financial Status Report (FSR, VA Form 5655), listing all monthly income, monthly expenses, assets and debts. Supporting documentation should be requested from the appellant as deemed appropriate.  This information was noted to be "required for purposes of determining whether there is undue hardship from collection on the debtor."  However, in a June 2016 telephone conversation, the Veteran informed VA that he would not be submitting a new financial form as he did not want to disclose any more financial information.  

The Board next finds that recovery of the overpayment would not defeat the purpose of an existing benefit to the Veteran.  As noted above, the Veteran's debt has already been collected by VA.  The requirement of having him repay the debt did not necessarily force him to make payment using his VA compensation benefits as evidenced by the fact that his total monthly income (even excluding VA compensation) exceeded his total monthly expenses.  As such, the Board finds that recovery of the overpayment would defeat the purpose for which the compensation program is intended.

The Board also finds that failure to recover the overpayment would result in an unjust enrichment of the Veteran.  The Veteran received additional compensation for his spouse when he was in fact unmarried from January 2002 to September 2002.  Further, he received compensation benefits at a higher rate than he was entitled to.  There is no indication that the Veteran changed position to his detriment in reliance upon the advance of these VA benefits.  Instead, the creation of the debt was to his benefit.

In sum, the Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment of $2,189 would be against equity and good conscience.  38 U.S.C.A. § 5107 (b) (2016).  Therefore, the Veteran's request for a waiver of his overpayment in the amount of $1,677 and $512 is denied.

ORDER

Entitlement to a waiver of indebtedness for an overpayment in the amount of $1,677 is denied.

Entitlement to a waiver of indebtedness for an overpayment in the amount of $512.00 is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


